Citation Nr: 1818713	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-28 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability. 

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for residuals of dental trauma.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a back condition.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina when the RO denied the claims on appeal.  Subsequently, the RO granted reopening of the back claim.  See September 2013 Statement of the Case.  

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A copy of the transcript of that hearing has been associated with the Veteran's claims file.  During that hearing, the Veteran waived his right to have the RO review newly submitted evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran has not sustained a left knee disability during service or as a result of his active military service, and arthritis of the left knee was not manifested within one year service.

2.  The preponderance of the evidence indicates that the Veteran has not sustained a right knee disability during service or as a result of his active military service, and arthritis of the left knee was not manifested within one year service.

3.  The evidence shows that during service the only dental trauma was to teeth 8, 9 and 10, which were fractured and treated as a result of injury, but there is no objective evidence that the dental condition was the result of loss of substance of the body of the maxilla or the mandible; the noncompensable dental condition meets the requirements for service connection for the purpose of receiving VA outpatient dental treatment for teeth 8 and 9.

4.  The RO denied service connection for a back disability in a July 2001 rating decision, notice of which was sent that same month.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of notification of the denial; therefore, it is final.

5.  Some of the new evidence submitted subsequent since July 2001 in support of the Veteran's claim for service connection for low back disorder is material.

6.  The Veteran's current lumbar degenerative disc disease is a result of his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for residuals of dental trauma, for purposes of compensation, have not been met. 38 U.S.C. §§ 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017); VAOPGCPREC 5- 97; 62 Fed. Reg. 15,566 (1997).

4. The criteria for service connection for residuals of dental condition for purposes of VA outpatient dental treatment (Class IIa) for tooth 8, 9, and 10 only, have been met. 38 U.S.C.A. §§ 1131, 1712, 5107(b); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

5.  The July 2001 RO rating decision that denied service connection for a low back disorder is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2017).

6.  New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for entitlement to service connection for lumbar degenerative disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Relevant Laws and Regulations

New and Material Evidence

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service Connection for Dental Disorders

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Service connection compensation is also available for dental conditions including: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

III.  Facts and Analysis

The Veteran claims entitlement to service connection for a left knee disability, a right knee disability, a dental disability and a back condition.  The claim of entitlement to service connection for a back condition was previously denied, most recently in July 2001.  

Left Knee Disability

The Veteran claims entitlement to service connection for a left knee disability.  At the time of his March 2011 examination he attributed his knee problems to constant kneeling and squatting during field exercises during his period of active military duty.  He did not recall any specific knee injury, nor any treatment for any knee problems during service.  See March 2011 VA examination report.  During his January 2018 hearing when asked how he hurt his left knee, he reported that while he was parachuting he "fell on some rocks."

The Veteran's service treatment records (STRs) do not reflect any complaints, diagnoses or treatment of any knee conditions of his during his active duty service.   The Veteran's VA and private medical records do not reflect any findings by any physicians of any knee-related disabilities during the period on appeal.

The Veteran was afforded a VA examination in March 2011, and the report from that examination indicates that an x-ray taken that month revealed normal bilateral knees, and no objective evidence of a left knee condition.  Accordingly, the examiner opined that there is no evidence of any chronic left knee condition that was incurred during, within one year of, or as a result of the Veteran's active duty service.  However, the examiner did note that he or she did not receive or review the Veteran's STRs.

After review of the evidence of record, the Board finds that the preponderance of that evidence weighs against the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran claims to have a left knee disability, but the Board finds that his statements to that effect are of no probative value since the Veteran has not demonstrated that he is qualified through education, training, or experience to offer such a medical diagnosis, statement, or opinion.  See 38 C.F.R. § 3.159(a).  He is competent to report that he has felt pain in his left knee since his time in service, pursuant to 38 C.F.R. § 3.159(a) and Layno, 6 Vet. App. 465, 470.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, there is no competent evidence that the Veteran has a current left knee-related disability at any time during the appeal period.  Further, there is no competent evidence of any nexus between any such disability and the Veteran's service, either.  The Veteran claims that there is such a nexus, but again, he is not competent to reliably provide such an opinion, as the etiology of the claimed knee condition is, at least in this case, beyond lay observation.  The March 2011 VA examiner is competent to opine on the existence and etiology of any left knee disorder that the Veteran may have, and he or she indicated that the Veteran did not have any such disability at the time of the March 2011 VA examination and that there was no nexus between any knee disability and the Veteran's active duty service.  And while the examiner apparently did not review the Veteran's STRs, the Board finds that the examination is still adequate considering the fact that the Veteran's STRs do not contain any mention of a knee injury, as the examiner correctly assumed, and the Veteran's representative acknowledged that the Veteran's STRs "are silent for a bilateral knee condition."  See Statement of Accredited Representative in Appealed Case received in May 2016.

In conclusion with respect to this claim, the evidence of record fails to establish the two vital requirements for service connection of a current disability and a nexus between that disability and a disease, injury, or event in service.  See Davidson, 581 F.3d 1313; see also Hickson, 12 Vet. App. 247, 253 (1999); Pond, 12 Vet. App. 341, 346 (1999).  Accordingly, the Veteran is not entitled to service connection for a left knee disability.

Right Knee Disability

The Veteran's contentions with respect to his right knee disability were materially identical at the time of the 2011 VA examination.  The 2011 examiner did diagnose the Veteran with mild patellofemoral syndrome of the right knee.  The examiner opined, however, that the Veteran's right knee condition was not incurred during, within one year of, or as a result of his active duty service.  As mentioned above, the examiner did note that he or she did not receive or review the Veteran's STRs, and for the same reasons as stated above, the Board still finds this opinion adequate with respect to the claimed right knee disability, as well.  Here again, the Veteran's contentions as to the existence of a nexus between his claimed knee condition and his active duty service are, in general, not competent.  His claim that he has felt right knee pain since his active duty service is competent, but any claim of his that he had an actual disability for VA purposes during or arthritis within one year of his active duty service are not competent without supporting competent medical evidence.  See Kahana, 24 Vet. App. 428, 433; Jandreau, 492 F.3d 1372, 1377.  This is so for the reasons set forth above and because the Board further finds, in relation to this case, that the existence of an actual knee disability for VA purposes, as distinct from pain alone, is not within the competence of a layperson.  Thus, there is no competent evidence, and therefore no probative evidence, that the Veteran sustained a right knee disability during, within one year of, or as a result of his active duty service.  There is, however, competent evidence that there is no nexus between the Veteran's right knee disability and his active duty service, and it consists of the report from the March 2011 VA examination, as discussed above.  That report - which contains the examiner's opinion that, in essence, there is no nexus between the Veteran's current right knee disability and any disease, injury, or event in service - is unrefuted by the other competent evidence of record.  Therefore, the preponderance of the evidence weighs against a finding of any nexus between the Veteran's right knee disability and his active duty service.  Accordingly, the Veteran is not entitled to service connection for a right knee disability.  See Davidson, 581 F.3d 1313; see also Hickson, 12 Vet. App. 247, 253 (1999); Pond, 12 Vet. App. 341, 346 (1999).

Injury to Teeth

The Veteran asserts that service connection should be established for dental trauma incurred in service. A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). In this case, the Board will address the claim both for the purpose of disability compensation and for the purpose of outpatient dental treatment. 

The Veteran claims that he sustained an injury to his front teeth when he fell and broke his two front teeth when getting out of a pool during his active duty service.  He testified that the front two teeth were capped and the two teeth on each side of the front two teeth also were injured and eventually turned black and became loose.  See Transcript of Hearing Before the Board dated in January 2018.  

The Veteran's STRs do not reflect any dental abnormalities upon enlistment.  However, they do reflect that, in April 1977, he fractured teeth 8 and 9 due to a fall and had resultant small pinpoint exposure on tooth 8.  

The Board notes that in August 1977, the Veteran applied for dental benefits for a dental condition that month, stating on the application that he had two teeth broken and one loose with bad nerve and that the broken teeth were treated with a temporary filling which fell out the following week.  Dental treatment, including for teeth numbers 8, 9, and 10 was approved.  See VA Form 10-10, Application for Medical Benefits received in August 1977.  

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150. For Class I service-connected dental conditions for which disability compensation  may be provided, the types of dental conditions covered are loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161(a).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the preponderance of the evidence is against a finding that there were teeth lost due to bone loss of the body of the maxilla or the mandible.

As the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150), there is no factual or legal basis to establish a compensable service- connected dental condition under Class I. 38 C.F.R. § 17.161(a).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving [*17]  VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. There is no time limitation for making application for such treatment. The significance of establishing service connection for a dental condition, based on service trauma, is that a veteran will be eligible to receive perpetual VA dental care for the condition. 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The Veteran contends that he experienced dental trauma in service, for which service connection is warranted.  The term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service, including tooth extraction. See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997). Except for teeth 8, 9, and 10 that were fractured and/or injured as a result of trauma sustained in a fall in April 1977, there is no objective evidence in the service treatment or dental records that he lost any of his teeth, or currently has a dental or oral condition, due to in-service trauma.

Thus, with regard to teeth 8, 9, and 10 only, which are shown to have been fractured and/or damaged as a result of trauma in April 1977, the Veteran is eligible for Class II(a) dental treatment. 38 C.F.R. § 17.161(c).

Back Condition

The Veteran's military personnel records indicate that he was a member of the 82nd Airborne Division and did earn a Parachute Badge.

The Veteran's VA treatment records reflect his persistent complaints of back pain and his physician's findings of lumbar spine disorders such as degenerative joint disease (DJD), bulging/protruding discs, and narrowing of the disc space at L4/5.  See, e.g., VA Treatment Records, August 2008 and November 2010 notes.  His private treatment records reflect findings that are essentially the same.  See Medical Treatment Record received in November 2011.  The Veteran has stated to his VA physicians that he has had back pain for about 30 years.  See, e.g., VA Treatment Records, May 2015.

The report from a March 2011 VA examination indicates that the findings of a December 2010 MRI indicate that the Veteran had the following diagnoses, at that time: lumbar degenerative disc disease, status post laminectomy, with subjective but not objective evidence of radiculopathy; and lumbar arthritis.  The examiner determined that it was less likely than not that the Veteran's back conditions were incurred during, within one year of, or as a result of his active duty service.  The rationale provided was that there was no evidence of a back injury during or within one year of the Veteran's active duty; however, as mentioned above, the examiner noted that he or she did not receive or review the Veteran's STRs.

A private treatment record from February 2018 contains an opinion from a private physician that the Veteran's back condition (including "advanced" degenerative disc disease (DDD)) is most likely due to "his active lifestyle including multiple parachute jumps (130) while in the U.S. Army."  

After consideration of all evidence of record, the Board finds that the Veteran has submitted new and material evidence sufficient for reopening of his claim of entitlement to service connection for a back condition, and that he is entitled to service connection for his back condition.  

Since the most recent prior final denial of this claim, in July 2001, the Board has received new evidence including but not limited to his oral testimony at his January 2018 video conference hearing and the aforementioned opinion from a private physician.  In addition to being new, this evidence is also material, since it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record at the time of that last prior final denial and satisfies the "low threshold" requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110, 117.  Therefore, the Board finds that new and material evidence sufficient to reopen his previously denied claim of service connection for a back condition has been received.   

The Board also finds that there is an approximate balance of evidence for and against the Veteran's claim of entitlement to service connection for a back condition.   The Veteran has testified that he hurt his back while parachuting during his active duty service.  His personnel records support his contentions that he did numerous parachuting jumps during his service.  His VA and private treatment records document his diagnosis with a lumbar spine condition.  There are positive and negative opinions from physicians in the record, and the Board finds that the positive and negative opinions are equally compelling.  Thus, as stated, there is an approximate balance of evidence for and against the Veteran's claim of entitlement to service connection for a back condition, and the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. § 5107(b).   Accordingly, the Veteran is entitled to service connection for lumbar degenerative disc disease.



ORDER

Service connection for left knee disability is denied. 

Service connection for right knee disability is denied.

Service connection for residuals of dental trauma for the purpose of disability compensation is denied.

Service connection for residuals of dental trauma for the purpose of VA outpatient dental treatment for teeth 8, 9, and 10 is granted.

Entitlement to service connection for lumbar degenerative disc disease is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


